DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US 2017/0080412 A1) [IDS dated: 09/08/2021].

In regards to claim 1, Murata teaches a cylindrical honeycomb structural body to purify exhaust gas [Abstract, 0003-004, 0010, Fig. 1].  The honeycomb structural body is comprised a plurality of cells and cell walls which form flow channels of the exhaust gases, the cells being surrounded by partition walls [0003, claim 1, Fig. 1] corresponds to a honeycomb structural body having a partition wall defining a plurality of cells which serve as fluid through channel).  The honeycomb structure is porous [0039].  The honeycomb structure is surrounded by an outer skin (i.e., circumferential wall) [claim 1, 0010, Figs. 1-2].    The honeycomb structural body is cylindrical in shape and the cells extend from an inflow to an outflow face along an axial direction of the honeycomb structural body [Figs. 1 and 7].  The plurality of the cells are divided into inner and outer cells [0043]. The region where the inner cell is formed and a region where the outer cell is formed are sectioned by a separator (i.e., boundary wall) [0010, Figs. 1-3].  The inner cells are formed in a central region as an inner part of the honeycomb structure. The outer cells are disposed outside of the region where the inner cells are formed on the other side of the separator [0043]. The individual opening areas of the inner cells are smaller than those of the outer cells, thus the cell density of the inner cells is greater than the outer cells [0004, 0042, Fig. 1] (corresponds to the center cell structure having a cell structure different from the circumferential cell structure). Reinforcing parts are respectively formed on the intersections of the partition walls of the cells which are respectively disposed in the vicinity of the separator (i.e., boundary wall) at both and inner reinforcing region, Sa (i.e., L2), and an outer reinforcing region, Sb (i.e., L1) [0011, 0044, Fig. 2].   The reinforcing parts have a thickness greater than the basic intersecting parts in the same region [0020, Fig. 5].  The partition walls of the cells in areas beside those of the reinforcing parts have a uniform thickness in each area [0014, 0044, Figs. 3, 5].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Murata (US 2017/0080412 A1) [IDS dated: 09/08/2021] as applied to claim 1 above.

In regards to claim 9, Murata does not expressly teach the range of the distance of Sa, i.e., L2.  However, based upon the examples present in Figs. 2-3 and 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the distance of region Sa to be 35% or less of a radius of the center cell structure.  This is obvious as Murata only presents in Figs. 2-3 and 5 cases in which as little as 1 and no more than three or four intersections from the boundary wall have the reinforced intersections of Sa.

In regards to claim 10, Murata does not expressly teach the range of the distance of Sb, i.e., L1.  However, based upon the examples present in Figs. 2-3 and 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the distance Sb to be 20% or less of a length between the circumferential wall and the boundary wall in a perpendicular direction to the boundary wall.  This is obvious as Murata only presents in Figs. 2-3 and 5 cases in which as little as 1 and no more than three or four intersections from the boundary wall have the reinforced intersections of Sb. 


Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 2-4, Murata teaches that the only reinforcing area present are on each side of the separator, i.e., the inner reinforcing region Sa and the outer reinforcing region Sb [0044].  Thus the additional regions set forth in claims 2-4 are not taught.  Regarding claims 5-8, Murata does not teach or suggest the relationship of the intersection ratios as claimed. Murata does not teach any thicknesses or widths of the walls or intersection parts and does not teach that the drawings are to scale.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH COLLISTER/Examiner, Art Unit 1784